      Case 4:17-cv-00145-HCM-RJK Document 485 Filed 04/07/21 Page 1 of 1 PageID# 16289

                                 UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF VIRGINIA
                                               NEWPORT NEWS DIVISION
                                              Wednesday, April 7, 2021
MINUTES OF PROCEEDINGS via     ZoomGov
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Corinne Moini                                                  Reporter:     Jody Stewart, OCR

    Set:       11:00 a.m.                   Started:   11:04 a.m.              Ended:    12:30 p.m.

    Case No.       4:17cv145
                 Royce Solomon, et al.
                            v.
                 American Web Loan, Inc., et al


    Appearances:     Kathleen M. Donovan-Maher, Leonard A. Bennett, Kristi Kelly, Matthew B. Byrne, and
    David W. Thomas, Steven J. Buttacavoli and Norman Berman for the Plaintiffs. Charles K. Seyfarth,
    Jonathan Paikin, Elizabeth S. Turner, Saba Bazzazieh, Thomas Strickland, Simon A. Latcovich, Francisco
    Perez, Christopher E. Ondeck, Mark Sosnowsky, Matthew Fedor, Drew Sarrett, John Grogan, Bren J.
    Pomponio, and Jason Causey for the Defendants.


    Hearing held re [482] Plaintiff’s Motion for Preliminary Approval of Revised Class Action Settlement .
    Arguments of counsel. Comments of Court.           For the reasons stated on the record, the Court will
    prepare an order entering preliminary approval of the settlement after hearing that all parties agreed to
    make the changes in the settlement agreement as discussed on the record. The order will detail the
    Court’s ruling. Court adjourned.
